Citation Nr: 0618418	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by: Arizona Veterans Service Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1968 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Board remanded this case in February 2006 for a 
VA examination, which was accomplished.  Thus, this case is 
appropriately before the Board.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

The veteran initially requested a hearing before the Board.  
In July 2005, the veteran withdrew his request. 


FINDINGS OF FACT

1. The persuasive medical evidence shows that hypertension is 
not proximately due to or the result of the service-connected 
diabetes mellitus.

2.  The persuasive medical evidence shows that hypertension 
is not aggravated by the service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2003.  The 
RO provided the veteran letter notice to his claim for 
service connection in a letter dated June 2003 which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
Additionally, notice letters dated October 2003, May 2005, 
and February 2006 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are VA and private treatment records associated with 
the claims file.  Additionally, the veteran has had VA 
examinations.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for hypertension as 
secondary to the service-connected diabetes mellitus.  The 
veteran claims that his hypertension occurred as secondary to 
diabetes mellitus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Furthermore, the Court has held that the 
term 'disability' as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

Initially, the Board notes that the veteran does not claim, 
nor does the evidence show, that hypertension occurred in 
service or within one year of separation.  Rather, the 
veteran claims that the hypertension was due to the diabetes 
mellitus, and should therefore be service-connected.

Service medical records do not find a complaint, finding, or 
diagnosis of hypertension.

A March 2003 private physician's letter showed that the 
veteran was diagnosed with hypertension after his diagnosis 
of diabetes mellitus in June 2001. 

At a May 2003 VA examination, the examiner stated that since 
there was no hypertension shown in service, the veteran had 
no history of renal disease, and the diabetes mellitus and 
hypertension were diagnosed simultaneously, the diabetes 
mellitus did not cause the hypertension.  

In September 2004, after reviewing the claims file a nurse 
practioner related the veteran's hypertension to his 
diabetes.  The nurse practitioner cited several medical 
studies to support her statement.

In a March 2006 VA examination, after reviewing the claims 
file the examiner opined that diabetes did not cause the 
hypertension and hypertension did not cause diabetes.  The 
examiner stated that hypertension and diabetes are associated 
conditions but not causative conditions.  The examiner also 
found that there is no aggravation of hypertension by 
diabetes mellitus, as there is no evidence of progressive 
renal dysfunction or microalbuminuria. 

A review of the medical evidence shows that secondary service 
connection for hypertension is not warranted.  In this case, 
the both VA examiners state that there is not a causal 
relationship between the diabetes mellitus and hypertension, 
and the March 2006 VA examiner specifically stated that the 
diabetes mellitus did not aggravate the hypertension.  
Therefore, there is no persuasive medical evidence to support 
a grant of service connection for hypertension as secondary 
to diabetes mellitus.

The Board recognizes the opinion of the nurse practitioner, 
who stated that it is at least as likely as not that the 
hypertension is secondary to diabetes.  However, more 
probative value is afforded to both VA examiners.  First, two 
VA examiners independently came to the same conclusion - that 
diabetes and hypertension do not have a causal relationship.  
Second, the VA examiners, specifically the March 2006 
examiner, offered rationale as to why there was not a causal 
relationship between the two conditions that was specific to 
the veteran-namely the examiner found that both hypertension 
and diabetes were caused by obesity and thus the diabetes 
mellitus did not cause hypertension.  In contrast, the nurse 
practitioner stated that it is at least as likely as not that 
the hypertension is secondary to diabetes, since "in Type II 
diabetics hypertension may occur before significant renal 
disease is present."  The Board specifically notes that the 
nurse practitioner did not specifically find that in this 
case the veteran's hypertension was caused by diabetes 
mellitus, her statement was general and employed the term 
"may."  Both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  Additionally, the nurse practitioner 
did not address whether diabetes aggravated hypertension.  
Taking into consideration these factors, the Board finds the 
VA examiners opinions to be more persuasive than those of the 
nurse practitioner.

The Board recognizes that the veteran believes that 
hypertension is caused by diabetes mellitus.  However, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's assertions, they 
do not outweigh the medical evidence of record.




In sum, the preponderance of the evidence is against the 
claim of service connection for hypertension as secondary to 
diabetes mellitus and the claim is denied.  
38 C.F.R. §§ 3.303, 3.310(a).  As the evidence is not equally 
balanced, the benefit-of-the-doubt-doctrine does not apply.   
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension as secondary to service-
connected type II diabetes mellitus is denied.






____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


